PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/097,205
Filing Date: 12 Apr 2016
Appellant(s): Clark et al.



__________________
David V. Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 29, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 1-20 were rejected under 35 U.S.C. § 112(a).
B. Claims 1-20 were rejected under 35 U.S.C. § 103 based on the combination of Davila (US 2016/0203494), Redlich (US 2008/0168135), Gardner (US 2006/0053172), and Haley (US 2008/0097748).

(2) Response to Argument
	Rejections under 35 U.S.C. § 112(a)
	Appellant's arguments are fully considered, but are deemed unpersuasive. Specifically, Appellant's arguments regarding 35 U.S.C. § 112 begin on page 15 and continue through page 23.
	The Examiner notes the limitation at issue comprises: 
	“parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text”
As a first note, regarding Appellant’s argument, on pages 17-18, that, “because the Office Action fails to provide any evidence, rationale, or state references used to prima facie case of inadequate written description,” (pg. 18), the Examiner respectfully disagrees with Appellant’s assertions and conclusory statements. While Appellant’s specific arguments, on pages 18-23, will be addressed below, the Examiner notes 35 U.S.C. § 112(a) states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. It is incumbent upon patent applicants, therefore, to bring "material" information to the attention of the Office. It matters not whether the "material" information can be classified as a trade secret, or as proprietary material, or whether it is subject to a protective order. The obligation is the same; it must be disclosed if "material to patentability" as defined in 37 CFR 1.56(b) (See MPEP 724). While the broad language of the claim limitation at issue does not impose any limits on how the parsing or functional result is accomplished, and thus can be performed in any way known to those of ordinary skill in prima facie case of unpatentability, further discussed below.
To begin to address Appellant’s specific arguments, Appellant’s arguments directed to the claims as a genus/species are persuasive. This reasoning is withdrawn, but the rejection for lack of an adequate written description of the invention is maintained.
Appellant argues, on page 18, that the specification clearly discloses, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.” The Examiner respectfully disagrees with this mere assertion.
Appellant then references the disclosure of paragraphs [0045] and [0062] of the specification, and argues, on pages 18-19, that (emphasis added), “As such, Appellant respectfully submit that a person of ordinary skill in the art would readily appreciate that the features of ‘parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text ‘ were contemplated in light of the clear support discussed above.” The Examiner notes that the features of the limitations being contemplated does not provide an adequate written description of the claimed [t]o satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991). While the specification comprises the broad, functional language recited in the claim (at 0045, 0062), the specification merely contemplates the claimed function and functional result without providing an adequate written description of, how the parsing function is performed in order to achieve the functional result at the level of specificity recited. 
Regarding the disclosure of paragraphs [0045] and [0062], the paragraphs mention example embodiments associated with a manual embodiment associated with a system administrator and an embodiment associated with natural language processing (0045, 0062). While block 111 and block 404 are referenced as representing parsing of the relevant parsing data, the Examiner notes Fig. 1 and Fig. 4 merely provide a block diagram with numbered blocks, and are of no aid in disclosing how the parsing function is performed or how the claimed limitation is achieved.
The Examiner notes the manual embodiment, wherein (emphasis added), “each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (0045, 0062), does not meet the scope of the claim limitation in that it does not correspond to the claimed level There is no discussion of how the system administrator manually breaking down each regulatory requirement and law into the smallest discrete steps achieves the claimed functional result of a string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text. 
Turning to the embodiment associated with natural language processing, the specification describes the natural language processing as being (emphasis added), “[i]n contrast to traditional language processing,” and as being, “a special form of natural language processing,” (see 0045, 0062). As such, the algorithm, or process, for how the parsing function is performed in order to achieve the functional result at the level of specificity recited is interpreted as a critical and intended point of novelty of the claimed invention, requiring an adequate written description of the algorithm, or process, for how the limitation is performed such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art. However, the specification does not provide an adequate written description of the algorithm, or process, for how, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
If the language of, “each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” is intended to convey meaning to the human reader (i.e., to describe the first set of the portion of the data associated with each category is already in the first set of rules [included in the aggregated data], and the specification does not provide an adequate written description of, “parsing the respective portion of the data associated with each category into the first set of rules,” since the respective portion of the data associated with each category is already in the first set of rules and the specification does not discuss parsing a portion of data [the respective portion of the data associated with each category] into the data set [the first set of rules] in which it already exists. How is, “parsing the respective portion of the data associated with each category into the first set of rules,” performed?
If the language of, “each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” is not intended to be interpreted as nonfunctional descriptive material, but is intended to comprise some undefined functional relationship, the rejection still applies in that there is no discussion of how the claimed invention would even know whether or not, “each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” is met, for reasons similar to the discussion above.
The Federal Circuit informs that "[t]he written description requirement is not met if the specification merely describes a 'desired result."' Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). The "telling question is whether the specification Id. at 683. The specification does not describe the claimed function and claimed functional result, nor are they readily apparent. Furthermore, there is no algorithm provided concerning such. Rather, Appellant’s specification and arguments repeatedly indicate the claimed function and functional results are based on a special form of natural language processing which is in contrast to traditional natural language processing. Consequently, the claim is unpatentable under 35 U.S.C. § 112(a) for failing to be supported by an adequate written description.
Additionally, the Examiner notes Appellant’s arguments in the instant Appeal Brief regarding the rejections under 35 U.S.C. § 103 consisting entirely of the argument that the cited prior art does not teach or suggest the limitation at issue, which indicates that how the parsing function is performed in order to achieve the functional result at the level of specificity recited is interpreted as a critical intended point of novelty of the claimed invention, requiring an adequate written description of the limitation such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
The specification does not provide an adequate written description of, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.

As stated in paragraph [0045] of the Specification, a special form of natural language processing is used, wherein the special form of natural language processing is described as being in contrast to traditional natural language processing.
“In contrast to traditional natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the questions. For example, some embodiments may use a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest.” (see 0045, emphasis added)

The specification and Appellant’s arguments clearly state a form of natural language processing that breaks a rule down until it comprises a “single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.” Appellant specifically states that a special form of natural language processing is used to do this, wherein the natural language processing is also described as being in contrast to traditional natural language processing. This suggests the special form of natural language processing referenced is an intended point of novelty associated with the claim limitation. The Examiner did not state disclosing a novel improvement to natural language processing was a requirement for written description under 35 U.S.C. § 112(a), but simply noted that the specification did not special algorithm (or corresponding steps, algorithms, or procedures) for the special form of natural language processing. There is no algorithm provided for breaking a string down until it “cannot be broken down further without causing unintelligible text.” The specification does not provide an adequate written description of, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
With regards to Appellant’s argument that Examiner is attempting to “trap” Appellant into unfairly disclosing their invention, this argument is unpersuasive. Appellant, throughout the disclosure and prosecution history, Applicant has not made reference to and reliance on an identified prior art system to perform the claim limitations, but relies upon the special natural language processing algorithm (i.e., a special form of natural language processing that is in contrast to traditional natural language processing) to achieve their claimed functional results. As such, maintaining as proprietary information the special form of natural language processing identified by the specification and prosecution history as being material to the claimed function and functional result of the claimed limitation results in an inadequate written description and is material to patentability. Inventors and others covered by 37 CFR 1.56(c) and 1.555 a duty to disclose to the Office information they are aware of which is material to patentability. 37 CFR 1.56(b)  states that information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and (1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or (2) It refutes, or is inconsistent with, a position the applicant takes in: (i) Opposing an argument of unpatentability relied on by the Office, or (ii) Asserting an argument of patentability (See MPEP 724). The special form of natural language processing described as being in contrast to traditional natural language processing is not cumulative to information already of record or being made of record in the application; refutes, or is inconsistent with, a position Appellant takes in opposing an argument of unpatentability relied on by the Office; and refutes, or is inconsistent with, a position Appellant takes in asserting an argument of patentability.  Therefore, it is not unreasonable to require disclosure of the special algorithm in order to receive a patent to meet the adequate level of written description required to achieve those results.  Respectfully, Examiner believes this rejection to be correct.
Regarding Appellant’s argument, on page 23 (emphasis added):
“The claims on appeal satisfy the written description requirement because the specification provides ample disclosure that would allow a person of ordinary skill in the art (POSITA) to determine if a set of data has been parsed into a set of rules, each rule being a single string having a basic pattern of language that cannot be broken down further without causing unintelligible text. For example, the POSITA by attempting to remove a word from the single string that resulted from the claimed “parsing” would readily appreciate that the remaining text is no longer intelligible. Thus, the POSITA would be informed that Appellant was in possession of the claimed invention as a whole at the time the application was filed. In other words, a POSITA, with the benefit of Appellant’s specification, would recognize that Appellant had possession of the claimed invention. But the Examiner is reminded that an obviousness 
	
	The Examiner notes that the specification providing ample disclosure that allows a person of ordinary skill in the art to determine if the claimed functional result has been achieved does not necessarily provide an adequate written description of the claim limitation such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art. That is the case here. The Examiner notes Appellant’s claim interpretation is not disclosed by the specification and does not fully support the broad scope of the limitation at the level of specificity recited. While the specification includes the broad, functional language associated with the claim limitation, the specification does not provide a discussion of how the claimed limitation is achieved at the level of specificity recited. As discussed above, the specification does not provide an adequate written description of, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” such that Appellant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
	Additionally, the Examiner notes “[p]rosecution history estoppel requires that the claims of a patent be interpreted in light of the proceedings in the PTO during the application process.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 1838, 62 USPQ2d 1705, 1710 (2002) MPEP 2173.02. As such, 
	Additionally, the Examiner notes that taking the level of ordinary skill in the art and the claim interpretation referenced by Appellant’s arguments into consideration with respect to reviewing the claims does not comprise impermissible hindsight, but comprises interpreting the claims in light of the specification and the prosecution history (See MPEP 2173.02, MPEP 2173.05(b).
			
	Rejections under 35 U.S.C. § 103
Appellant states, on page 23, that the claims on appeal recite (emphasis added):
aggregating data from one or more external data sources, wherein the data comprises a first set of rules;
generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data;
parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text;

Claim Interpretation
Regarding claim interpretation, under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art (See MPEP 2111). 
As noted above, “[p]rosecution history estoppel requires that the claims of a patent be interpreted in light of the proceedings in the PTO during the application process.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 
Regarding the claimed functions associated with aggregating data, generating a taxonomy from the data, and parsing the respective portion of the data associated with each category, the Examiner notes: 
aggregating data from one or more external data sources, wherein the data comprises a first set of rules;
		generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data;

	The limitations above require that: the data aggregated from one or more external sources comprises a first set of rules and that the taxonomy generated from the data includes a first set of categories, wherein each of the categories is associated with a respective portion of the data (i.e., each of the categories is associated with a respective portion of the aggregated data comprising the first set of rules). 

parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text;

The Examiner notes the limitation above positively recites the function of, “parsing the respective portion of the data associated with each category into the first set of rules.” While Appellant’s arguments indicate the broad limitation at issue is intended to include the special form of natural language processing referenced in 
The limitation above does not recite the function of, “[parsing each rule into] a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.” The claimed invention also does not recite parsing the aggregated data comprising the first set of rules into a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text, and does not recite parsing each of rule into a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text. The claimed invention also does not creating a first set of rules. The first set of rules is in the data aggregated from one or more external sources. The claimed invention has no control over the content or format of the first set of rules included in the data aggregated from external sources. A “string” as understood from the disclosure is a list of words. The claim recites a string, “consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.” The string merely must represent the rule. The recited, “string,” is not required to be a sentence. However, if each rule comprises one or more sentences, the string for each rule may comprise one or more sentences consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text (i.e., if a word were removed, the rule would not make sense, may not be grammatically correct, may be ambiguous, etc.).
i.e., the lack of a transitional term or phrase to aid in clarifying the intended scope of the claim limitation) and the breadth of the scope of the limitation, as recited, the language of, “each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” may be interpreted as conveying meaning to the human reader (i.e., to describe the first set of rules that was in the data aggregated from one or more external sources), without establishing a functional relationship with the claimed function of parsing, and may be interpreted as nonfunctional descriptive material. 
Nonetheless, in the interest of compact prosecution, each element of the claim limitations, and the limitations as a whole, were addressed by prior art when reviewing the claims.
Additionally, regarding claim interpretation, the Examiner notes Appellant’s argument on page 23 of the Appeal Brief (emphasis added):
“The claims on appeal satisfy the written description requirement because the specification provides ample disclosure that would allow a person of ordinary skill in the art (POSITA) to determine if a set of data has been parsed into a set of rules, each rule being a single string having a basic pattern of language that cannot be broken down further without causing unintelligible text. For example, the POSITA by attempting to remove a word from the single string that resulted from the claimed “parsing” would readily appreciate that the remaining text is no longer intelligible. Thus, the POSITA would be informed that Appellant was in possession of the claimed invention as a whole at the time the application was filed. In other words, a POSITA, with the benefit of Appellant’s specification, would recognize that Appellant had possession of the claimed invention. But the Examiner is reminded that an obviousness determination must be made without the benefit of Appellant’s specification, to avoid impermissible hindsight bias. See MPEP ¶ 2142”
	
See MPEP 2173.02, MPEP 2173.05(b). While each element of the limitation, and the limitation as a whole, was addressed in the rejections in view of prior art, the Examiner notes that, in view of Appellant’s arguments, the limitation may be met by an intelligible string having a basic pattern of language, wherein one of ordinary skill in the art would appreciate that attempting to remove a word from the single string would leave the remaining text no longer intelligible. This may simply comprise a simple sentence that would not make sense or would not be grammatically correct if a word were removed.
Appellant’s Arguments
Regarding Appellant’s argument that The Rejection of Claims 1-20 under 35 U.S.C. §103 Should be Reversed
Appellant argues, on pages 23, that: 
The cited references do not teach “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text” as claimed.

With respect to Appellant’s argument, on pages 23-24, that it is unclear what role Gardner could play in the rejection and that the rejection is defective for its lack of clarity and, for at least this reason, must be reversed, the Examiner respectfully disagrees. The Examiner notes Appellant’s specific argument will be initially addressed, and the disclosure of Gardner will be addressed fully in response to Appellant’s subsequent 
Regarding Appellant’s argument that the rejection is defective for its lack of clarity because, “the Examiner expressly conceded that the combination of Davila, Redlich and Gardner suffers from the same deficiencies as the combination of Davila and Redlich,” (pg. 24), the Examiner notes the Examiner provides a discussion, on pages 43-48 of the claims being obvious in view of the combination of Davila, Redlich, and Gardner, including a motivation and rationale to combine (See, particularly, the discussion on pgs. 44-45 of Davila, Redlich, and Gardner teaching the broadest reasonable interpretation of the claims, and teaching the limitations as described by the instant specification).  While the Examiner asserted that the combination of Davila, Redlich, and Gardner taught the broadest reasonable interpretation of the claims and a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
Regarding Appellant’s Arguments Directed to Each Cited Reference
Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Davila, U.S. Patent Publication 20160203494, in view of Redlich, U.S. Patent Publication 20080168135, in view of Gardner, U.S. Patent Publication 20060053172, and further in view of Haley, U.S. Patent Publication 20080097748 (See Office Action dated 4/29/20).  
Davila is directed to monitoring multiple regulatory issuing agencies for regulatory changes on a continuous or periodic basis, identifying changes in regulatory data and new regulatory data, and an impact assessment rating for the regulatory change data. (See pg. 18)
Redlich is directed to a system for organizing and processing data to analyze, categorize and actively manage unstructured information in the enterprise, wherein the content of information files may be important from a government regulation or compliance standpoint. (See pg. 28)
Gardner is directed to a computer-implemented system for creating, editing, and using one or more domain specific, multi-relational ontologies and users receiving alerts based on changes. (See pg. 33)
Haley is directed to a computer software system for knowledge management using natural language sentences that state the facts and imperatives that define how an entity behaves or operates and what the entity needs to know in order to so behave or operate. (See pg. 49)
	
The Examiner notes Appellant’s arguments related to cited prior art are in the opposite order in which the prior art was recited. For Example, Appellant’s Arguments comprise:
a) Haley does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 24-27)
b) Gardner does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 28-30
c) Redlich does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 30-32)
d) Davila does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 32-33)

	The Examiner notes Appellant’s Arguments, on pages 23-33, attack cited prior art individually as not teaching the claimed single string consisting of a basic pattern of language. 
	Respectfully, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, Appellant’s arguments are not directed to what the prior art was cited as teaching, but Appellant’s arguments are directed to each individual cited prior art not teaching “the claimed single string consisting of a basic pattern of language.”
In order to aid in the clarity of the Examiner’s answer to Appellant’s arguments, the Examiner will attempt to address Appellant’s arguments in the format presented. However, the arguments will be addressed based on the order in which the prior art was cited.	
Relevant Teachings of Prior Art as Related to the Limitation At Issue and Response to Appellant’s Arguments Against Each Individual Reference
While the prior art disclosure and the motivation and rationale to combine each combination referenced in the Office Action still applies, to aid in addressing Appellant’s arguments for the specific limitation at issue in the format presented, the Examiner 
	Regarding Appellant’s argument that Davila does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 32-33)
	Davila discloses:
a regulatory inventory may be a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (0007)
monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2)
parsing regulatory compliance data to analyze laws, rules, and regulations to determine if regulations affect their particular line of business (0001, 0050)
determining the standard name of the rule, the rule citation in the native language, and the new or changed text of the rule (0046, 0067)
By matching the regulatory change data citation taxonomy to the taxonomy of each individual line of business, the system allows a line of business to set up inventory classifications using the preferred taxonomy of that line of business (0046)
automatically filtering each regulatory change through inventory classifications, wherein no time is wasted by human employees parsing through each new regulation to determine if it may affect their particular line of business (0050)
identifying the regulatory change based on a citation taxonomy of the regulatory change data (0006, 0012, 0018, claim 3, claim 9, claim 15)

	As noted above, Appellant’s arguments comprise attacking cited art individually. Additionally, Applicant’s arguments comprise arguing the cited prior art does not teach elements the prior art was not cited as teaching.
	Davila was cited initially as teaching the majority of the claim limitations in a manner similar to the claimed invention, particularly with respect to the disclosed i.e., “for generating modularized data and taxonomy based classifications of regulatory obligations”). 
	As noted above, Appellant’s arguments are not directed to what Davila was recited as teaching. Davila was not recited to teach the entire limitation at issue, but was recited to teach, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string […],” (see Office Action at pg. 21). 
	Davila teaches monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); parsing regulatory compliance data to analyze laws, rules, and regulations to determine if regulations affect their particular line of business (0001, 0050); automatically filtering each regulatory change through inventory classifications, wherein no time is wasted by human employees parsing through each new regulation to determine if it may affect their particular line of business (0050); determining the standard name of the rule, the rule citation in the native language, the new or changed text of the rule, (0046, 0067); identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018). Filtering through inventory classifications and matching the regulatory change citation data to a citation taxonomy of one or more regulatory inventories teaches or suggests one or more categories associated with the set of rules. Parsing regulatory compliance data to analyze laws, rules, and regulations; automatically filtering each regulatory change through inventory classifications; teaches or suggests, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string […].”
	While Davila teaches a feed comprising one or more electronic databases that monitor multiple regulatory issuing agencies for regulatory changes [aggregating data from one or more external data sources, wherein the data comprises a first set of rules], Davila does not explicitly recite one or more crawlers to retrieve regulatory compliance data, and while Davila teaches parsing the data to identify each rule and provide the language and change in language for each rule (i.e., parsing the data to provide each rule as a string), Davila does not explicitly recite parsing the data to provide a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
	Regarding Appellant’s argument that Redlich does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 30-32)	
	Redlich discloses:
a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network (Abstract)
a classification system and information policy, rule-based system for documents; create a hierarchical taxonomic classification system; policies are translated into a rules-based system for the processing of data (0074, claim 35; see also 0013)
an information classification system or engine which automatically categorizes information…and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (0008)
the importance of semiotic (words and objects in language) and pragmatic (words relationship to user) meaning as related to the regulation, interpretation, and the further use and application of the information, and the differentiation of data as to content, context, and concept (0234)
parsing a document or data object, wherein a parsing algorithm targets the plaintext document or data object (0457, Fig. D-10)
the parsing algorithm may identify words or strings of data (0459)
the use of a string with a classification and analysis filter (hierarchal taxonomic system) (0276)
filtering to separate both the sensitive word/objects and contextual and semiotic and taxonomic aspects of objects…contextual filtering…The goal of the adaptive complex filter is to obtain contextual, semiotic and taxonomic words, characters or data objects from the compilation of additional data related to the SC words, characters or data objects (0281)
Semiotics include syntactics, semantics and pragmatics. Syntactics is the formal relationship between signs. Semantics is the meaning of signs and pragmatics is the relationship between signs and their users, such as the relationship of sentences to their environment (0281)
Automatic Web Data Inference Crawler Robots - using a spider or robot to gather contextual and semiotic filter data (0143, 0281)
separating sensitive word/objects and contextual and semiotic and taxonomic aspects of the select content word/objects (0451)
monitoring, analyzing, and categorizing all data at the granular level (0235)
automatically parsing the source for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (0236)
a range of content may be a phrase, line, paragraph, etc…monitoring and categorizing every data element and content element by a filter or filters…categorizing data elements contextually…tagging and categorizing every data element (0108)

As noted above, Appellant’s arguments comprise attacking cited art individually. Additionally, Applicant’s arguments comprise arguing the cited prior art does not teach elements the prior art was not cited as teaching.
Regarding Appellant’s argument that the disclosure recited by Redlich does not teach the claimed, “single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text,” similar to the discussion of Davila, above, Redlich was not recited as teaching the claimed, “single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.” As noted on page 29 of the Office Action, the cited disclosure was directed to a string consisting of a basic pattern of language […]. 
As noted in the disclosure of Redlich, above, Redlich discloses: the etiology of information involves complex hierarchical trees of various types of data such as tags, metadata, and modifiers. Specifically to the issue of semiotic (words and objects in language) and pragmatic (words relationship to user) meaning, the internal format of information is important to its regulation, interpretation and the further use and application of the information. A discussion of the differentiation of the data as to content, context and concept is discussed later herein (0234); filtering to separate both the sensitive word/objects and contextual and semiotic and taxonomic aspects of objects…contextual filtering…The goal of the adaptive complex filter is to obtain contextual, semiotic and taxonomic words, characters or data objects from the compilation of additional data related to the SC words, characters or data objects. Semiotic is a general philosophical theory of signs and symbols (read language and words and objects) that especially deals with their function. Semiotics include syntactics, semantics and pragmatics. Syntactics is the formal relationship between signs. Semantics is the meaning of signs and pragmatics is the relationship between signs and their users, such as the relationship of sentences to their environment. Taxonomy is the scientific classification and categorization of items… Automatic Web Data Inference Crawler Robots - Spiders or robots may be used in the gathering of the contextual and semiotic filter data. The contextual, semiotic and taxonomic words, characters or data objects from the compilation of additional data are parsing a document or data object, wherein a parsing algorithm targets the plaintext document or data object (0457, Fig. D-10); the parsing algorithm may identify words or strings of data (0459); the use of a string with a classification and analysis filter (hierarchal taxonomic system) (0276); separating sensitive word/objects and contextual and semiotic and taxonomic aspects of the select content word/objects (0451); monitoring, analyzing, and categorizing all data at the granular level (0235); automatically parsing the source for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (0236); a range of content may be a phrase, line, paragraph, etc. (0108). The disclosure as related to natural language processing clearly teaches one or more crawlers to gather data, and a string consisting of a basic pattern of language. 
Regarding Appellant’s argument that the disclosure of Redlich does not correspond to the claim limitations, the Examiner notes Redlich discloses: The content of these information files are important from a legal standpoint, a data security standpoint, and a government regulation or compliance standpoint (0003); The present invention provides a system and method for granular data control and release from a third party repository. Users control their own private data-release from 3rd party or government repositories and databases (0114); A similar system can be designed to comply with privacy laws or other governmental regulations (0491). As such, the disclosure of specific elements or embodiments are explicitly noted as being applicable to a system to comply with privacy laws or other governmental regulations.
Redlich teaches web crawler robots to gather information and natural language processing comprising a parsing algorithm in the context of utilizing natural language processing, wherein parsing comprises parsing a document or data object and identifying words or strings and the use of a string with a classification and analysis filter (hierarchal taxonomic system), wherein filtering may be based on contextual, semiotic, and taxonomic aspects, wherein semiotics includes syntactics, semantics and pragmatics, wherein pragmatics includes the relationship of sentences to their environment. Redlich also teaches granular data control of data from one or more external data sources, such as government repositories and databases to comply with governmental regulations. Using web crawlers to gather data would be obvious to one of ordinary skill in the art. It would also be obvious to one of ordinary skill in the art that a rule associated with regulatory compliance may comprise one or more sentences, wherein the rule may be interpreted as a single string of data comprising one or more sentences, and it would be obvious to one of ordinary skill in the art that the rule would comprise a basic pattern of language.
Davila was cited as the primary reference, with subsequent references being cited to more explicitly address limitations at the level of specificity recited. Redlich was then introduced to further address the limitations, particularly with respect to the aspect of one or more crawlers and a single string consisting of a basic pattern of language […]. The disclosure of Redlich not only teaches utilizing one or more crawlers to gather data and a single string consisting of a basic pattern of language […], but also teaches 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Redlich to Davila, a set of rules may be retrieved using one or more crawlers, the rules may be parsed to identify words or strings of data, wherein the system may evaluate the contextual, syntactic, semantic, and taxonomic aspects of the rules, and the system may provide a rule citation that matches the taxonomy for a specific line of business in a company with a plurality of lines of businesses. An entity may be comprised of operational units that operate different lines of business. Different lines of business may be required to comply with different rules and regulations than other lines of business. Monitoring regulatory issuing agencies for regulatory changes provides a means for an entity to create a compliance action plan based on the most recent regulatory compliance data to ensure the entity complies with all current applicable rules and regulations. Using an automated web crawler is one means of retrieving regulatory compliance data from a regulatory agency. Since the functionalities of the elements in Davila and Redlich do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Davila teaches receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise. Redlich teaches a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for data mining comprising automatic web data inference crawler robots, parsing text to identify words or strings of data, and evaluating the contextual and taxonomic aspects of text (as taught by Redlich) with the system of monitoring multiple regulatory issuing agencies for regulatory changes, retrieving regulatory change data, storing regulatory change data, creating a compliance plan, updating regulatory change data, and displaying updated regulatory change data and compliance plan information (as taught by Davila) to automatically gather data in order to monitor, analyze, and 
Regarding Appellant’s argument that Gardner does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 28-30
As noted above, Appellant’s arguments comprise attacking cited art individually. 
Regarding Appellant’s arguments that the terms used by Gardner do not correspond and relate to the context of the claimed terms, as noted above, Appellant’s arguments comprise attacking cited art individually. Additionally, Appellant’s arguments comprise arguments that Gardner does not teach elements already taught by the combination of Davila and Redlich. Additionally, the Examiner notes Gardner discloses creating, editing, and using one or more domain specific, multi-relational ontologies (0002, 0008; see also 0020, 0070, 0072, 0080) comprising parsing data in the context of natural language processing (0020, 0026, 0027, 0029, 0031, 0041), and teaches that a domain may also include one or more entities such as government entities and regulatory agencies (0009, 0268). The disclosure of Gardner is clearly applicable to the claimed invention.
While the combination of Redlich in view of Davila teaches that a set of rules may be retrieved using one or more crawlers, the rules may be parsed to identify words or strings of data, wherein the system may evaluate the contextual, syntactic, semantic, and taxonomic aspects of the rules, and the system may provide a rule citation that matches the taxonomy for a specific line of business in a company with a plurality of that cannot be broken down further without causing unintelligible text (See Office Action, pg. 32). Gardner is introduced to first address the claim limitations particularly with respect to using natural language processing to parse each rule into a string, followed by portions of Gardner cited in relation to other claim limitations to provide context and support for the disclosure of Gardner as related to the use of natural language processing to parse each rule into a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
	Gardner discloses:
creating, editing, and using one or more domain specific, multi-relational ontologies (0002, 0008; see also 0020, 0070, 0072, 0080)
A domain may also include one or more entities such as government entities and regulatory agencies (0009, 0268)
searches of electronic data sources, wherein data sources may include public or private databases (0007, 0017; see also 0025, 0083)
For different ontologies, different data sources may be specified (0022)
Parsing a structured data source, applying mappings, and extracting concepts, relationships, assertions, and other information therefrom (0026)
Linguistic analysis may include natural language processing (NLP) or other text-mining techniques. Linguistic analysis may identify potentially relevant concepts, relationships, or assertions by tagging parts of speech within the document such as, for example, subjects, verbs, objects, adjectives, pronouns, or other parts of speech (0027)
FIG. 6B is an exemplary illustration of block of text (e.g., unstructured data), the first sentence of which has been dissected and had its contents tagged during linguistic analysis  (0169, Fig. 6B)
Rules may also include linguistic analysis rules, assertion extraction rules, curation rules, semantic normalization rules, inference rules, or other rules associated with parsing data
Natural language processing and linguistic analysis may enable recognition of complex linguistic formations (0029)
Natural language processing and linguistic analysis may be used to identify relevant concepts, relationships, and parts of speech in order to normalize relationships and linguistic variants, perform semantic normalization of data to recognize and account for semantic equivalences and differences of concepts and relationships (0027, 0029, 0041, 0258, 0274)
apply a rule comprising disambiguation utilizing semantic divergence of terms to correctly identify concepts relevant to the ontology (0032)
disambiguation may discern what meanings are relevant to the specific domain for which one or more ontologies are to be created. The context and relationships around instances of a term (lexical label) may be recognized and utilized for disambiguation (0032)
taking into account varying linguistic forms and semantic differences in terms used when mapping concepts, relationships, and taxonomies (0035, 0258, 0282)
taxonomies providing relationships to a collection of terms (0006)
recognizing the semantic differences in terms and treating them accordingly (0041)
using semantic equivalents of words and concepts (0035, 0041) 
taking into account semantic variations in relationships and the use of different words used to describe the same relationship to accurately control the vocabulary being entered into the system (0035)
normalized relationships and linguistic variants may be included (0274)
The mapping of an individual taxonomy against an ontology may include associating each of the concepts and relationships from the individual taxonomy with corresponding concepts and relationships in an ontology. The concepts and relationships from each of the individual taxonomies may then be mapped to one another taking into account varying linguistic forms and semantic differences in terms used in the constituent taxonomies (0282)
The ontology may be manually edited. The curator may directly enter these novel assertions into an ontology in a manual fashion (0038; see also 0083-0084, 0083-0084, 0044, 0048, 0049)
content preferences may be selected to alert a user regarding specific relationships of a specific concept (0274)
quality assurance operations to ensure semantic consistency and flag candidates for semantic normalization for curation (0053)]
	
	Summarizing the relevant disclosure of Gardner cited above, Gardner teaches: creating, editing, and using one or more domain specific, multi-relational ontologies (0002, 0008; see also 0020, 0070, 0072, 0080); wherein a domain may also include one see also 0083-0084, 0083-0084, 0044, 0048, 0049). 
	The Office Action provides a summary of the disclosure of Gardner and a discussion of the disclosure of Gardner as related to the instant claims at pages 41-43. The Office Action then provides a discussion of the disclosure of Davila, Redlich, and See pgs. 43-48).
	As noted above, while the combination of Redlich in view of Davila teaches that a set of rules may be retrieved using one or more crawlers, the rules may be parsed to identify words or strings of data, wherein the system may evaluate the contextual, syntactic, semantic, and taxonomic aspects of the rules, and the system may provide a rule citation that matches the taxonomy for a specific line of business in a company with a plurality of lines of businesses, as discussed above, which may be interpreted as parsing the data to provide a rule as a single string consisting of a basic pattern of language, the combination of Redlich in view of Davila does not appear to explicitly recite parsing the rule to provide a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text (See Office Action, pg. 32).  Gardner is introduced to first address the claim limitations particularly with respect to using natural language processing to parse each rule into a string, followed by portions of Gardner cited in relation to other claim limitations to provide context and support for the disclosure of Gardner as related to the use of natural language processing to parse each rule into a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Gardner to the combination of Davila in view of Redlich would simply incorporate the known natural language processing processes taught by Gardner with the known processes related to aggregating data with web crawlers and natural language processing taught by Redlich 
	As described by Gardner, the natural language processing rules, particularly with respect to the discussion of taking into account varying linguistic forms and semantic differences in terms used when mapping concepts, relationships, and taxonomies, semantic normalization, normalized relationships and linguistic variants, disambiguation, manually editing an ontology, and taking into account semantic variations in relationships and the use of different words used to describe the same relationship to accurately control the vocabulary being entered into the system would result in a single string consisting of a basic pattern of language. 
	Additionally, in view of applying the disclosure of Gardner to the combination of Davila and Redlich, particularly in view of the disclosure of Gardner as related to the natural language processing rules as related to disambiguation utilizing semantic see also 0083-0084, 0083-0084, 0044, 0048, 0049), it would be obvious that the curator could apply the disclosed elements to create one or more domain specific multi-relational ontologies, wherein a domain may include one or more entities such as government entities and regulatory entities, wherein the natural language processing disclosed, particularly with respect to disambiguation, semantic normalization, taking into account varying linguistic forms and semantic differences in terms used when mapping concepts, relationships, and taxonomies, using semantic equivalents of words and concepts, and manually editing by a curator it would be obvious to one of ordinary skill in the art that each rule may comprise a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
	Additionally, the disclosure above as related to the manual editing by a curator further renders the limitation being obvious in view of the instant specification at [0045] and [0062] and Appellant’s arguments in the Appeal Brief, wherein, “the POSITA by attempting to remove a word from the single string that resulted from the claimed 
	Davila teaches receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise. Redlich teaches a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network. Gardner teaches a computer-implemented system for creating, editing, and using one or more domain specific, multi-relational ontologies and users receiving alerts based on changes.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of Gardner to the combination of Redlich and Davila would simply result in incorporating the known processes related to aggregating data with web crawlers and natural language processing taught by Redlich with the method and system for aggregating and parsing regulatory compliance data taught by Davila to utilize automatic web crawler robots to gather data, monitor, analyze, and categorize all data at a granular level, and provide a means for an entity to create a compliance action plan based on the most recent regulatory compliance data to ensure the entity complies with all current applicable rules and regulations. Since the functionalities of the elements in Davila, Redlich, and Gardner do not interfere with each other, the results of the combination would be 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for data mining comprising automatic web data inference crawler robots, parsing text to identify words or strings of data, and evaluating the contextual and taxonomic aspects of text (as taught by Redlich) and the features of: creating, editing, and using one or more domain specific, multi-relational ontologies, wherein a domain may also include one or more entities such as government entities and regulatory agencies; taking into account varying linguistic forms and semantic differences in terms used in the constituent taxonomies to identify relevant concepts, relationships, and parts of speech in order to normalize relationships and linguistic variants; perform semantic normalization of data to recognize and account for semantic equivalences and differences of concepts and relationships (as taught by Gardner) with the system of monitoring multiple regulatory issuing agencies for regulatory changes, retrieving regulatory change data, storing regulatory change data, creating a compliance plan, updating regulatory change data, and displaying updated regulatory change data and compliance plan information (as taught by Davila) to utilize natural language processing and linguistic analysis to identify relevant concepts, relationships, and parts of speech in order to normalize relationships and linguistic variants and perform semantic normalization of data to recognize and account for semantic equivalences and differences of concepts and relationships in order to monitor, analyze, and categorize all data at a granular level, and to create, edit, and use one or more domain specific, multi-
	As discussed above, while the Examiner asserted in the Office Action (See pgs. 44-45) that the combination of Davila, Redlich, and Gardner taught the broadest reasonable interpretation of the claims and taught the limitations as described by the specification (see instant specification 0045, 0062, 0090), the Examiner noted the combination of Davila, Redlich, and Gardner did not use the explicit language recited by the claims, and, due to the level of specificity recited, the Examiner introduced Haley to more specifically address the limitations with respect to a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.

Regarding Appellant’s argument that Haley does not disclose the claimed single string consisting of a basic pattern of language (Appeal Brief, pgs. 24-27)
As noted above, Appellant’s arguments comprise attacking cited art individually. Additionally, Appellant’s arguments comprise arguments that Gardner does not teach elements already taught by the combination of Davila, Redlich, and Gardner.
Appellant argues that, contrary to the Examiner’s rejection, that the context of the disclosure of Haley is not related to the claimed parsing and the claimed invention, that Haley does not disclose parsing data from external data sources, and that the Examiner has failed to articulate how Haley allegedly discloses the claimed limitation at issue.
a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text. 
	The Office Action discusses the disclosure of Haley as related to the limitation at issue at pages 49-51, followed by a discussion at pages 51-58 of the benefits asserted by Haley and a discussion of the motivation and rationale to combine Haley with the combination of Davila, Redlich, and Gardner.
Regarding Appellant’s argument that the Examiner’s interpretation is contrary to the disclosure of Haley because Haley describes receiving user input instead of parsing data from an external database, the Examiner respectfully disagrees. While Haley was not recited to teach parsing data received from external databases due to already being addressed, Haley teaches receiving information through a graphical user interface, a natural language interface, or from external sources, models, and databases (0031, 0059).
Haley discloses:
a computer software system for knowledge management using natural language sentences that state the facts and imperatives that define how an entity behaves or operates
the text stored in the database of a knowledge management system (i.e., a "knowledge base") documents the policies and practices of a business (0012)
The prior art is incapable ensuring that each sentence within the knowledge base is semantically consistent and unambiguous (0013)
the prior art provides no automatic integration between the business requirements and specifications managed within a knowledge management system and the implementation details managed within a software design tool (0014);
Business processes are defined by policies or practices that are applied whenever they are relevant (0016)
The present invention can organize statements within a taxonomy of modules and bring those statements to bear under procedural control (0038)
In order for business personnel to state business policy, practice, or process specifications such that they remain isomorphic with their implementation expressed as programming statements, it is necessary that those business statements are formally encoded in an unambiguous grammar which is either directly executable or from which executable programming statements can be automatically generated…Such specifications may be regulations affecting or policies that state business processes, for example (0020)
Expressing and implementing business statements as business rules in order to produce and maintain programming statements that remain consistent with business statements concerning policies and practices (0019)
Expressing business policies and practices as independent statements in a rule-based language can maintain the isomorphism between business statements and programming statements, and specifying business statements carefully enough that they become directly executable or so that the code which implements those business statements can be automatically generated and, thereafter, executed (0019)
Vocabulary maintained in a dictionary may be mapped to an information systems model and maintained in a database, from which the system may execute business logic that integrates with external object models and/or databases (0059, 0066)
The dictionary may be organized taxonomically (0089)
Concepts may be organized within an ontology, and may be represented by nodes that have specializations associated with a company (0089)
The system may express knowledge that is to be managed and possibly automated using natural language sentences (0057)
Incorporating natural language processing capabilities that parse strings (e.g., sentences) into syntactic trees in which leaf nodes are defined in a lexicon and intermediate nodes correspond to parts of speech, noun phrases, clauses, and antecedents or consequents, wherein each node a single, plausible interpretation of a string (i.e., a sentence). The system may distinguish between the semantics of nouns and the verbs that relate them in sentences from the implementation details that may subsequently be defined or modified, and may represent sentences by their semantic content (0032-0034, 0163), wherein the sentence uses only defined vocabulary, is syntactically valid, and is represented semantically without ambiguity (0034, 0066, 0083; see also 0164-0175)
the system deals with various forms of ambiguity in relation to the interpretation of a sentence based on the grammar, verb phrasings, and ontology defined (0164-0175)
ambiguity may be reduced or resolved by an entire simple or compound sentence (0176)
making grammatically correct and unambiguous sentences based on a taxonomy, grammar, and available vocabulary (0061, 0066)
The system may determine the grammar to be used based on the syntactic and semantic relationships associated with the vocabulary, wherein the preferred grammar reflects semantic constraints upon syntactic sentences (0069, 0083)
Production rules may combine syntactic and semantic constraints (0033, 0081, 0082) to support goal generation and truth maintenance and the unification of entity/relationship, object role modeling, and procedures (0082)
The present invention improves upon the prior art by eliminating the combinatorial effort of parsing or generating parses that are syntactically valid but semantically invalid (0081)
The system can report activity or changes over time (0037)
identify statements that become applicable or that are no longer applicable to a test case as the versions of a statement or of all statements within a taxonomy of modules change (0039)
Conventional knowledge management systems have the significant disadvantage that they make no effort to formally acquire, analyze, and understand the lexical, syntactic, and grammatical structure of sentences within the text they manage (0013)
business process automation in the systems of the prior art has the disadvantage of communications overhead and its attendant costs and risks of confusion or ambiguity. This disadvantage also applies to the extent that the work product of the analysts is distinct from the statements or perspective of the operational, managerial, or executive business personnel from whom analysts gather business rules (0017)
the granularity of version control in the prior art is too coarse for a knowledge management system that manages a vocabulary and sentences expressed using that vocabulary. Consequently, the prior art is unable to manage knowledge that is accumulated incrementally by acquiring and maintaining dictionary definitions of words and sentences that use previously acquired vocabulary with subsequently modifiable dictionary definitions (0024)
The prior art has no effective ability to manage versions of statements at such a level of granularity, particularly where certain words in the vocabulary used within such statements may be restricted to certain authors or groups of authors and where words in the vocabulary are related to implementation details maintained as software model information within the knowledge management system where such software model information is itself subject to version control (0025)
The present invention advances the state of the art individually and collectively among the areas of natural language interfaces, knowledge management, software design methodology, business process automation, software development process, production rule systems, relational database systems, object-oriented programming, spoken language interaction, and automatic translation (0056)
a natural language understanding interface, which allows users to author, review, and edit sentences that are stored in knowledge repository using the natural language vocabulary of dictionary, which is also stored in the knowledge repository (0058)
The knowledge acquisition system also preferably supports the dictionary definition of one or more verbs that map to relations between concepts which may correspond to references between tables or classes…references between tables or classes and their aggregated objects…relations between concepts and columns of database tables or attributes (0103)
automatically import and interactively acquire external implementation or design details and map between the vocabulary used in statements and the external implementation or design such that the present invention can generate programming code that integrates with external systems such as relational databases or object-oriented programs (0040)

Particularly regarding the limitation at issue, Haley teaches: business process automation in the systems of the prior art has the disadvantage of communications overhead and its attendant costs and risks of confusion or ambiguity (0017); The prior art has no effective ability to manage versions of statements at such a level of granularity where words in the vocabulary are related to implementation details (0025); a natural language understanding interface, which allows users to author, review, and edit sentences that are stored in knowledge repository using the natural language vocabulary of dictionary, which is also stored in the knowledge repository (0058); Incorporating natural language processing capabilities that parse strings (e.g., sentences) into syntactic trees in which leaf nodes are defined in a lexicon and intermediate nodes correspond to parts of speech, noun phrases, clauses, and antecedents or consequents, wherein each node corresponds to roles and relationships, wherein the roles and relationships are quantified and connected within implications in a formula corresponding to a single, plausible interpretation of a string (i.e., a sentence). The system may distinguish between the semantics of nouns and the verbs that relate them in sentences from the implementation details that may subsequently be defined or modified, and may represent sentences by their semantic content (0032-0034, 0163), wherein the sentence uses only defined vocabulary, is syntactically valid, and is represented semantically without ambiguity (0034, 0066, 0083; see also 0164-0175); ambiguity may be reduced or resolved by an entire simple or compound sentence (0176); making grammatically correct and unambiguous sentences based on a taxonomy, grammar, and available vocabulary (0061, 0066); The system may determine the grammar to be used based on the syntactic and semantic relationships associated with the vocabulary, wherein the preferred grammar reflects semantic constraints upon syntactic sentences (0069, 0083); Production rules may combine syntactic and semantic constraints (0033, 0081, 0082) to support goal generation and truth maintenance and the unification of entity/relationship, object role modeling, and procedures (0082); and teaches that the present invention improves upon the prior art by eliminating the combinatorial effort of parsing or generating parses that are syntactically valid but semantically invalid (0081).
Applying the disclosure of Haley to the limitation at issue, Haley teaches: determining the grammar to be used based on the syntactic and semantic relationships associated with the vocabulary, wherein the preferred grammar reflects semantic constraints upon syntactic sentences, managing versions of statements at a level of granularity by incorporating syntactic constraints, semantic constraints; incorporating natural language processing capabilities that parse strings (e.g., sentences); a formula corresponding to a single, plausible interpretation of a string; wherein the sentence uses only defined vocabulary, is syntactically valid, and is represented semantically without ambiguity; and resolving ambiguity by a simple sentence which is syntactically valid and is represented semantically using defined vocabulary without ambiguity. 
Additionally, a natural language understanding interface, which allows users to author, review, and edit sentences that are stored in knowledge repository using the natural language vocabulary of dictionary. Haley notes the disclosure improves upon the prior art by eliminating the combinatorial effort of parsing or generating parses that are syntactically valid but semantically invalid. As such, the disclosure above as related to a natural language understanding interface, which allows users to author, review, and edit sentences that are stored in knowledge repository using the natural language vocabulary of dictionary as related to representing sentences by their semantic content, wherein the sentence uses only defined vocabulary further renders the limitation being obvious in view of the instant 
The disclosure of Haley as related to: incorporating natural language processing capabilities that parse strings (e.g., sentences); a formula corresponding to a single, plausible interpretation of a string (i.e., a sentence); representing sentences by their semantic content; determining the grammar to be used based on the syntactic and semantic relationships associated with the vocabulary, wherein the preferred grammar reflects semantic constraints upon syntactic sentences; sentences using only defined vocabulary, resolving ambiguity by a simple sentence which is syntactically valid and is represented semantically using defined vocabulary without ambiguity; wherein the sentence uses only defined vocabulary, is syntactically valid, and is represented semantically without ambiguity teaches parsing in the context of each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.
Davila teaches receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise. Redlich teaches a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network. Gardner teaches a computer-implemented system for creating, editing, and using one 
In view of the disclosure of the cited prior art (referenced above, and discussed below to follow the order of Appellant’s arguments), the combination of Davila, Redlich, Gardner, and Haley teaches the broadest reasonable interpretation of, “parsing the respective portion of the data associated with each category into the first set of rules, each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text.”
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Haley to the combination of Davila, Redlich, and Gardner would simply incorporate the known natural language processing techniques taught by Haley with the known natural language processing techniques taught by Gardner, and the known processes related to aggregating data with web crawlers and natural language processing taught by Redlich with the method and system for aggregating and parsing regulatory compliance data taught by Davila to: create, edit, and use one or more domain specific, multi-relational ontologies associated with government entities and regulatory agencies while taking into account varying linguistic forms and semantic differences in terms used in the constituent taxonomies to identify relevant concepts, relationships, and parts of speech in order to normalize relationships and linguistic variants; perform semantic normalization of data to recognize and account for semantic equivalences and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for data mining comprising automatic web data inference crawler robots, parsing text to identify words or strings of data, and evaluating the contextual and taxonomic aspects of text (as taught by Redlich) and the features of: creating, editing, and using one or more domain specific, multi-relational ontologies, wherein a domain may also include one or more entities such as government entities and regulatory agencies; taking into account varying linguistic forms and semantic differences in terms used in the constituent taxonomies to identify relevant concepts, relationships, and parts of speech in order to normalize relationships and linguistic variants; perform semantic normalization of data to recognize and account for semantic equivalences and differences of concepts and relationships (as taught by Gardner) and the features of: incorporating natural language processing capabilities that parse strings (e.g., Haley), with the system of monitoring multiple regulatory issuing agencies for regulatory changes, retrieving regulatory change data, storing regulatory change data, creating a compliance plan, updating regulatory change data, and displaying updated regulatory change data and compliance plan information (as taught by Davila) to acquire, analyze, and understand the lexical, syntactic, and grammatical structure of sentences within the text they manage, manage knowledge that is accumulated incrementally by acquiring and maintaining dictionary definitions of words and sentences that use previously acquired vocabulary with subsequently modifiable dictionary definitions, and reduce cost and the risk of confusion or ambiguity.
Additionally, the Examiner notes Appellant’s argument on page 23 of the Appeal Brief (emphasis added):
“The claims on appeal satisfy the written description requirement because the specification provides ample disclosure that would allow a person of ordinary skill in the art (POSITA) to determine if a set of data has been parsed into a set of rules, each rule being a single string having a basic pattern of language that  the POSITA by attempting to remove a word from the single string that resulted from the claimed “parsing” would readily appreciate that the remaining text is no longer intelligible. Thus, the POSITA would be informed that Appellant was in possession of the claimed invention as a whole at the time the application was filed. In other words, a POSITA, with the benefit of Appellant’s specification, would recognize that Appellant had possession of the claimed invention. But the Examiner is reminded that an obviousness determination must be made without the benefit of Appellant’s specification, to avoid impermissible hindsight bias. See MPEP ¶ 2142”
	
	The Examiner notes that taking the level of ordinary skill in the art and the claim interpretation referenced by Appellant’s arguments into consideration with respect to reviewing the claims does not comprise impermissible hindsight, but comprises interpreting the claims in light of the specification and the prosecution history (See MPEP 2173.02, MPEP 2173.05(b). While each element of the limitation, and the limitation as a whole, was addressed in the rejections in view of prior art, the Examiner notes that, in view of Appellant’s arguments, the limitation may be met by an intelligible string having a basic pattern of language, wherein one of ordinary skill in the art would appreciate that attempting to remove a word from the single string would leave the remaining text no longer intelligible. The Examiner asserts that the combination of Davila, Redlich, Gardner, and Haley as previously discussed, teaches the broadest reasonable interpretation of the limitation and also teaches the broadest reasonable interpretation in view of the disclosure of the instant specification as well as in view of Appellant’s claim interpretation.

Appellant Argues The Final Office Action does not provide a clear articulation of why it would have been obvious to combine Davila, Redlich, Gardner, and Haley (pgs. 33-36)
	Appellant argues that: the Examiner failed to tie the allegedly obvious modification of incorporating Haley, Gardner and Redlich into Davila, to any claim features of the present claims; the Examiner did not provide the required rationale to articulate why one of ordinary skill in the art would have found it obvious to combine the cited prior art; the rationale suggested by the Examiner is nothing more than stating that the references are combinable because they are allegedly in the same field of endeavor and that the Examiner provided no supporting statements, analysis, or reasoning; the Examiner did not provide the required rationale because the rationale did not describe and cite to any problems present in Davila, Redlich, Gardner, or Haley, nor how any particular teaching of Redlich, Gardner, or Haley advances or improves Davila; particular paragraphs of cited prior art are not related and the rationale provided by the Examiner is unsupported; and Appellant argues that Appellant is under no obligation to submit evidence of nonobviousness because the Examiner has not provided enough evidence to meet the prima facie burden.
	The Examiner respectfully disagrees. 
	In computer applications, it is not unusual for the claimed invention to involve two areas of prior art or more than one technology, e.g., an appropriately programmed computer and an area of application of said computer. White Consol. Indus. v. Vega Servo-Control, Inc., 214 USPQ 796, 821 (S.D.Mich. 1982).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
Conferees:
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Correspondence Address of Record
Customer Number: 13356
Assignee: 
ASCENT TECHNOLOGIES, INC.
220 N. GREEN STREET
MORGAN, LEWIS & BLOCKIUS LLP
CHICAGO, ILLINOIS 60607
Correspondent:
NICHOLAS A. RESTAURI (Registration Number 71783)
77 W. WACKER DRIVE
MORGAN, LEWIS & BLOCKIUS LLP
CHICAGO, IL 60601